Citation Nr: 1416414	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-47 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. de Jong, Associate Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1979 to September 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the RO in Roanoke, Virginia, which in pertinent part denied the above claim.  The Board notes that the Veteran also initiated an appeal of his service connection claims for right and left knee disabilities, which were denied in the January 2010 rating decision.  These claims were granted in a December 2010 rating decision, and are no longer before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and VBMS systems to insure a total review of the evidence. 


FINDING OF FACT

The Veteran's current sleep apnea is related to his active service.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The medical evidence of record shows the Veteran has a current diagnosis of sleep apnea.  The first element of his service connection claim is met.  

The Veteran has consistently reported that his sleep apnea symptoms began in 1996, after moving to Japan and beginning a demanding assignment.  The Veteran's consistent statements as to the onset of his sleep apnea symptoms are reflected in his post-service treatment records, and corroborated by his wife's April 2010 statement reporting her observations of the Veteran's difficulty breathing during sleep around that time.

The Veteran's service treatment records are silent for complaints, symptoms, treatment or diagnoses related to sleep apnea.  In his November 2010 substantive appeal, the Veteran reported that he did not seek specific medical attention for his sleep apnea symptoms during service because he judged that doing so would have impacted his availability for work and seemed inconsistent with his commitment to his mission at the time.  In his February 2010 Notice of Disagreement, the Veteran reported that he had discussed his breathing problems during sleep with his unit flight surgeon between 1996 and 2000, and that the flight surgeon attributed the symptoms to the stress of the Veteran's assignment.  

As a layperson, the Veteran is competent to report the onset, progression, and duration of his breathing problems during sleep, although he is not competent to diagnose himself with the medical condition of sleep apnea.  The Board finds the Veteran's statements to be both competent and credible.  His statements are corroborated by his wife's statement as well as his reports to his current treating providers that his symptoms began in 1996.  Thus, the Board finds the Veteran's sleep apnea symptoms began during service and the second element of his service connection claim is met.  

The Veteran was not afforded a VA examination in connection with his service connection claim for sleep apnea.  The Veteran submitted a December 2010 treatment record from Northern Virginia ENT Associates, which reflects the Veteran's reports that his symptoms, including snoring, morning headaches, fatigue, and choking in his sleep, began in 1996. The Veteran served on active duty from May 1979 to September 2004

The treatment record notes that the Veteran had no other changes in his medical history that would account for the sleep and daytime symptoms the Veteran began to experience during service.  The treating physician stated that sleep apnea was likely the cause of the Veteran's in-service symptoms.   

No other medical opinion addressing a relationship between the Veteran's current sleep apnea and his service is of record.  The Board finds the evidence contained in the December 2010 treatment to be both competent and credible, and as the only medical evidence addressing the issue of a nexus it is entitled to great probative weight.  As the preponderance of the competent and credible evidence indicates a relationship between the Veteran's sleep apnea and his service, the third element of his service connection claim is met and the claim must be granted.  

ORDER

Entitlement to service connection for sleep apnea is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


